Judgment, Supreme Court, Bronx County (Judith Lieb, J.), *626rendered July 23, 2012, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of six years, unanimously affirmed.
Although we do not find that defendant made a valid waiver of his right to appeal, we perceive no basis for reducing the sentence or for directing a new sentencing proceeding. The record fails to support defendant’s contention that the court based its enhanced sentence on inaccurate information. Instead, it shows that the court relied primarily on the fact that defendant committed a first-degree robbery in New York County only two weeks after pleading guilty in this case.
Concur — Sweeny, J.E, Acosta, Andrias and Freedman, JJ.